46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Earley DILLARD, Plaintiff Appellant,v.Stephen D. ROSENTHAL, Attorney General;  Director,Department of Corrections;  Ellis B. Wright, WardenGreensville Correctional Center;  L. A. White, Court Records& Legal Section for DOC;  Mrs. Baylor, Records Unit atGreensville Correctional Center;  Carolyn M. Parker,Assistant Warden at HCC, Defendants Appellees.
No. 94-7225.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 22, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-94-584-2)
John Earley Dillard, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
John Earley Dillard filed a complaint pursuant to 42 U.S.C. Sec. 1983 (1988), and sought leave to proceed in forma pauperis.  The district court assessed a partial filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Dillard did not pay the assessed fee but instead filed this appeal.  This appeal is properly before us.  Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.